DECISION
*110Done in open Court this 17th day of November, 2016.
DATED this 12th day of December, 2016.
On May 18, 2016, the Defendant’s suspended sentence was revoked for violating the terms of his suspended sentence. The Court entered the following Amended Judgment and Commitment: Count I: A Commitment to the Montana State Prison for a term of six (6) years, for the offense of Criminal Distribution of Dangerous Drugs (marijuana), a Felony, in violation of §45-9-101, MCA; and Count II: A Commitment to the Montana State Prison for a term of six (6) years, for the offense of Criminal Distribution of Dangerous Drugs (marijuana), a Felony, in violation of §45-9-101, MCA, to run concurrently with Count I. The Court granted credit for time served prior to sentencing for the following: December 26, 2014 - April 19, 2015; August 19, 2015 - December 9, 2015 (time in boot camp); January 8,2016- May 18, 2016.
On November 17, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net from the Dawson County Correctional Facility and was represented by Brent Getty of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. John Warner, Member.